Title: Étienne Lemaire’s Memorandum of Items for the President’s House, 28 May 1802
From: Lemaire, Étienne
To: Jefferson, Thomas


            Mai 1802 d’u 28—
            Etat D’e Ce qu’il, feaut pr. la maison D’u president Savoir
            
              
                Linge de table
                6
                N’aple pr. 1. table de 6. Couvert
              
              
                
                3
                douzaine de torchon pr. Nétoÿé les vert
              
              
                
                2
                ideme pr. la Cuisinne
              
              
                
                2
                ideme de Serviette pr. les Chanbre de Maitre
              
              
                porcilaine
                1
                Service de porcilainne blœux bien, a Sorti pr. 25. Couver
              
              
                
                1
                ideme pr. le té Et Câffée pr. 30—Maitre
              
              
                verrie
                12
                Carâffe pr. de l’eau, de 2. grandeur
              
              
                
                4
                douzaine de goblet, a bier
              
              
                
                2
                ideme peti pr. le ponge
              
              
                
                2
                duzaine ideme a vin—vert a patte
              
              
                faÿance
                12
                basin, blanc, Et l’eur Bouteille pr. les Chanbre
              
              
                
                12
                ideme de pôt, de Chanbre
              
              
                
                12
                ideme—a ânce pr. Metre de l’eau
              
              
                
                18
                pôt Et bouteille de diferante grandeur pr. les chéminé
              
              
                
                2
                douzaine de plat de diferant grandeur Et 3. d’ouzaine d’asiette Comûne
              
              
                Couteaût
                
                
              
              
                Et fourchete
                3
                douzainne de Couttiaût pr. le premié Service
              
              
                
                3
                ideme d’e fourchette
              
              
                
                2
                grand Couteaut a d’epséz
              
              
                
                2
                ideme de fourchete
              
              
                Couteau
                3
                ideme de desert
              
              
                
                3
                ideme de fourchete
              
            
           
            Editors’ Translation
            28 May 1802
            Inventory of what is needed for the President’s House Specifically:
            
              
                Table Linens
                6
                tablecloths for 6 place settings
              
              
                
                3
                dozen dishtowels for glassware
              
              
                
                2
                ditto for kitchenware
              
              
                
                2
                ditto napkins for the master chamber
              
              
              
                Porcelain
                1
                matching service in blue porcelain for 25 settings
              
              
                
                1
                ditto for coffee and tea for 30 people
              
              
                Glassware
                12
                carafes for water of two sizes
              
              
                
                4
                dozen beer steins
              
              
                
                2
                dozen small punch glasses
              
              
                
                2
                dozen stemmed wine glasses
              
              
                Ceramics
                12
                white basins and pitchers for the bedrooms
              
              
                
                12
                chamber pots
              
              
                
                12
                water pitchers with handles
              
              
                
                18
                pots and bottles of different sizes for the fireplaces
              
              
                
                2
                dozen platters of various sizes and 3 dozen serving dishes
              
              
                Knives and Forks
                3
                dozen knives for the first service
              
              
                
                3
                ditto forks
              
              
                
                2
                large carving knives
              
              
                
                2
                large carving forks
              
              
                Knife
                3
                (dozen) dessert knives
              
              
                
                3
                (dozen) dessert forks
              
            
          